Judgment and order reversed on the law, with costs, and complaint dismissed, with costs, on the ground that the plaintiffs failed to show that they had performed their contract. Van Kirk, P. J., Hinman and Whitmyer, JJ., concur; Hill, J., votes for affirmance; Hasbrouek, J., votes for reversal and a new trial on the ground that the letters in dispute leave a doubt as to their meaning which doubt should be resolved from all the facts and circumstances in the case by the jury. (Matter of Glielmi v. Netherland Dairy Co., 254 N. Y. 60.)